Citation Nr: 0332218	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to dependency and indemnity compensation based 
upon service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active duty from March 1943 to October 1945 
and from January 1946 to July 1970.  He died on May [redacted], 2000.  
The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Prior to the veteran's death, he had perfected appeals to the 
Board as to the issues of entitlement to service connection 
for hypertension with coronary artery disease, skin cancer 
claimed as due to exposure to ionizing radiation, and bladder 
cancer claimed as due to exposure to ionizing radiation.  In 
May 1996, the Board remanded the appeals to the RO for 
further evidentiary development.  At the time of his death, 
these appeals were in remand status, as the RO was completing 
the actions requested in the Board's remand.  As a matter of 
law, veterans' claims do not survive their deaths.  Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Therefore, these appeals on their 
merits became moot by virtue of the death of the veteran.  


REMAND

The veteran's death certificate reveals that he died on May 
[redacted], 2000, at home.  The cause of his death was determined to 
have been hepatocellular cancer due to hepatic cirrhosis.  No 
autopsy was performed.  A May 2000 report by a VA physician, 
reflecting a review of the claims folder mere days prior to 
the veteran's death, indicates that the liver cancer was a 
primary cancer, and was unrelated to the bladder cancer and 
prostate cancer for which the veteran had previously been 
treated.  In a January 2001 rating decision, the RO denied 
the appellant's claim for dependency and indemnity 
compensation, holding that the liver cancer was not secondary 
to either the bladder cancer or the prostate cancer and that 
the liver cancer had not been initially manifest during the 
veteran's service.  The RO did not adjudicate any other 
theory of entitlement to the benefit sought.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5107(a).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Review of the claims file reveals 
that in a November 2000 letter, the appellant was provided 
with a 60 day time frame in which to provide evidence in 
support of her claim.  As this case is being remanded for 
additional actions, the RO must take this opportunity to 
inform the appellant that a full year is allowed to respond 
to a VCAA notice.  

Subsequent to the issuance of the June 2002 Statement of the 
Case, the appellant and her representative provided 
additional evidence consisting of medical treatise 
information in support of the claim.  They did not waive 
initial RO review of this evidence.  This evidence has not 
been reviewed by the RO in the context of a decision on the 
merits of the appellant's claim.  Thus, upon remand, the RO 
should consider this new evidence.

In argument presented to the Board, the appellant and her 
representative contend that the veteran would likely have 
been exposed to carbon tetrachloride as a firefighter in 
service and that this chemical is known to cause liver 
cancer.  It is also contended that the veteran's terminal 
hepatocellular cancer may have been caused by exposure to 
herbicides during service in Vietnam, or ionizing radiation 
during a July 1956 fire, which likely involved nuclear 
fuel/weapons.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO should then determine if the 
veteran's death is related to disability 
incurred or aggravated during service.  
All indicated evidentiary development, to 
include obtaining information as to the 
veteran's possible exposure to carbon 
tetrachloride during service should be 
accomplished.  Any necessary expert 
medical nexus opinions should be obtained 
as well.  The appellant's claims that 
inservice exposure to carbon 
tetrachloride, herbicides or radiation 
caused his terminal liver cancer should 
be adjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


